Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 08/23/2021.  Accordingly, this action has been made FINAL.
Claim Status
	Claims 1, 6, 7, 10, 15, 16, and 19 have been amended. Claims 20, and 21 have been added. Claims 2, 3, and 11, and 12 have been cancelled. Claims 1, 4-10, and 13-21 remain pending and are ready for examination.

Response to Arguments
Applicant's arguments filed 08/23/2021 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as page 11-13) which recites:

“In rejecting claim 6, Examiner alleges that "physical property information or state information of a boiler" of Won is one or the other of the recited operation data and the recited state data of claim 1. Here it should be appreciated that, with respect to FIG. 1, Won describes "physical property information or status information of the inside of the boiler" (translation at page 5, lines 23-24, emphasis added) that is received by the interface unit, i.e., the box at upper left of FIG. 1 of Won. Won further describes with respect to FIG. 4 "a sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler 
FIG. 1 of Won, right side of the bus, shows a flow sensor connected to three boxes, including "a steady state optimization module for analyzing characteristics of a boiler in a steady state using physical property information and state information received from the interface unit" (translation at page 6, lines 7-9). The steady-state optimizer module finds an optimum input value for which the boiler is in an optimal combustion state "obtained by reflecting the physical property information and the state information of the current state in the steady state model and performing the repeated simulation with various input values" (translation at page 6, lines 16-21, emphasis added). 
Accordingly, Won consistently teaches that the physical property information is information that is indicative of the internal state of the boiler, i.e., its combustion status. Won does not teach the collecting of operation data and certainly does not disclose the collecting of operation data for the purpose of determining whether to perform a combustion optimization operation for the boiler. 
Meanwhile, Examiner alleges that such determination is taught by Wang, which likewise teaches only the collecting of information indicative of the combustion status of a boiler and does not teach the collecting of information indicative of operation data of the boiler. Here, Examiner further alleges that Wang discloses the determining step of the present disclosure by teaching that "If the exhaust parameters of the boiler 10 do not match the preset optimization target, the trigger starts combustion optimization by an optimization system 13, and then the optimization system 13 starts to work" (0018). However, again, this disclosure ("exhaust parameters") of Wang refers only to status data, i.e., the boiler's combustion status as in the case of Won, and excludes determination according to operation data. 
On the other hand, the present disclosure, as in paras. 0050-0052 of the specification, consistently teaches the separate and distinct nature of the operation data versus the state data. As 
Therefore, Won, Wang, Schindler, and Jun as modified by Wang fails to reach the limitations of "checking a current operating state of the boiler by collecting operation data and state data of the boiler while under operation; determining, based on the collected data, whether to perform a combustion optimization operation for the boiler" (amended claim 1, emphasis added).”

The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. According to the specification [0015] operation data may include a command value, and Won (page 3 line35) teaches obtain the control variables to be controlled and the control variable target values, page 3 lines 27-31 The control variables such as NOx, CO, heat rate, and steam temperature are influenced not only by combustion but also by external environmental variables such as atmospheric temperature And it is not easy to set the optimum operating conditions because these control variables have correlation between variables rather than independent influence factors. Won additionally shows (page 6 lines 17-18) the optimum combustion state can be obtained by reflecting the physical property information and the state information of the current state in the steady state model. The claim simply states “checking a current operating state of the boiler” using BRI this does not limit to an internal or external state of the boiler. Examiner agrees that Won does not teach determining, based on the collected data, whether to perform a combustion optimization operation for the boiler, however Wang does teach this as disclosed below. Even if Won, and Wang do refer to status data i.e. the boiler’s combustion status this does equate to operation data using BRI, as previously indicated operation data is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, 13, 14, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), and Jun et al. (WO2020105629A1, herein Jun).

Regarding claim 1, Won teaches A system for controlling an operation of a boiler (page 4 lines 14-15 a boiler combustion control system), the system comprising a central processing unit (CPU) including memory, the CPU configured to execute program steps of (page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store : checking a current operating state of the boiler by collecting operation data and state data of the boiler while under operation; (Won page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler, page 7 lines 33-36 sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical property information of the fluid inside the boiler) performing, based on the determination, the combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model), 
Won does not teach determining, based on the collected data, whether to perform a combustion optimization operation for the boiler, the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches determining, based on the collected data, whether to perform a combustion optimization operation for the boiler ([0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of ; an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler such as adjustment of a damper angle. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
The combination of Won, and Wang do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Schindler teaches updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won and Wang to incorporate the teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and controlling at sub-periods of times shorter than the present period of time means optimization for shorter time intervals. 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

the system according to claim 1.
Wang further teaches wherein the plurality of control objects of the boiler are controlled ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the optimized model input variable, actuators as boiler control logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to control an operation of the control objects. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
Schindler further teaches by a variation allowed during each of the plurality of sub-periods of time (ΔD as a variation, [0046] the change of current energy deliver is referred to as ΔD, [0048] In each control step (control interval), a new DF is equal to old DR plus a requested change ΔD. A new ΔD is computed in each control interval, [0046] controller is shown as providing an estimate of the change of current energy delivery to the building in next control interval that will be needed to get indoor comfort to required level (i.e. variation is the change of energy delivery in control intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a variation to control at sub-periods of times means optimization for shorter time intervals. 

the system according to claim 1, 
Schindler further teaches wherein the preset period of time is divided into the plurality of sub- periods of time (scheduling interval as preset period of time and control intervals as sub-periods of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals, meaning the control intervals must be shorter than scheduling intervals), and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time (Configuration as a same variation, [0057] configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a same variation to control at sub-periods of times means optimization for shorter time intervals. 

Regarding claim 7, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, measurements received from sensor installed in the currently operating boiler, or control values that can be monitored by the boiler control system, the measurements respectively indicating (page 7 lines 33-37, sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical property information of the fluid inside the boiler, which are necessary for calculating the optimal combustion structure) wherein the operation data includes a… command value, and an instantaneous value (page 3 line 35 obtain the control variables to be controlled and the control variable target values, page 3 lines 27-31 The control variables such as NOx, CO, heat rate, and steam temperature are influenced not only by combustion but also by external environmental variables such as atmospheric temperature And it is not easy to set the optimum operating conditions because these control variables have correlation between variables rather than independent influence factors).
Wang further teaches measurements received from sensors installed in the currently operating boiler, or control values that can be monitored by the boiler control system, the measurements respectively indicating wherein the operation data includes a power generation output,([0030] the operating data of the boiler based on which the model selector selects the model may be a load of the boiler, the load of the boiler refers to the power output of the boiler, [0043] operating data of the boiler which comprise a load of the boiler), and Page 3 of 13Application No. 16/566,877 wherein the state data includes values that respectively indicate a fluctuation in a boiler output, a fuel fluctuation, and a temperature or pressure in each component of the boiler (exhaust parameters as boiler output, [0018] a sensor array for collecting parameters of exhaust, i.e. exhaust parameters of a boiler which indicate combustion status of the boiler, [0040] exhaust parameters, indicating combustion status of a boiler, [0023] the sensor array 11 including the sensors 111 provides a possibility to evaluate the impact of individual actuator 15 and fuel flow on the combustion at different locations in the boiler 10, [0021] The sensor array 11 includes a plurality of sensors 111, which are provided in different positions, and each of the sensors is for measuring one or more exhaust parameters at a position where the sensor is located. The one or more exhaust parameters may be O2 concentration, CO concentration, NOx concentration, temperature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the 

Regarding claim 8, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1, wherein the CPU is further configured to execute a program step of (Won, page 5 lines 38-39 A CPU capable of data processing in a computing device for implementing the boiler combustion control system corresponds to the processor, page 6 lines 5-6 the memory of the present invention may store information input through the interface unit and information calculated by the processor) : creating the boiler combustion model to be used in the combustion optimization operation for the boiler (Won, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation, page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).

Regarding claim 10, Won teaches a method for controlling an operation of a boiler, the method comprising: checking a current operating state of the boiler by collecting operation data and state data of the boiler while under operation (Won page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler, page 7 lines 33-36 sensor for measuring status information of the boiler and physical property ; performing, based on the determination, the combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).
Won does not teach determining, based on the collected data, whether to perform a combustion optimization operation for the boiler; the plurality of control objects including Page 4 of 13Application No. 16/566,877 control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches determining, based on the collected data, whether to perform a combustion optimization operation for the boiler; [0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler  an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won to incorporate the teachings of Wang to include the ability to control an operation of the boiler such as adjustment of a damper angle. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.

The combination of Won and Wang do not teach the plurality of control objects including Page 4 of 13Application No. 16/566,877 control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.

Schindler teaches updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals). (i.e. the control intervals must be shorter than scheduling intervals).

The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.

Regarding claim 13, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, 
 wherein the plurality of control objects of the boiler are controlled ([0018] adjuster 134 for adjusting actuators 15 of the boiler 10 according to the optimized model input variable, actuators as boiler control logic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to control an operation of the control objects. One of ordinary skill in the art would be motivated to do so because the system would be more effective by having the optimization actually be implemented.
Schindler further teaches by a variation allowed during each of the plurality of sub-periods of time (ΔD as a variation, [0046] the change of current energy deliver is referred to as ΔD, [0048] In each control step (control interval), a new DF is equal to old DR plus a requested change ΔD. A new ΔD is computed in each control interval, [0046] controller is shown as providing an estimate of the change of current energy delivery to the building in next control interval that will be needed to get indoor comfort to required level (i.e. variation is the change of energy delivery in control intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a variation to control at sub-periods of times means optimization for shorter time intervals.
Regarding claim 14, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, 
 wherein the preset period of time is divided into the plurality of sub-periods of time (scheduling interval as preset period of time and control intervals as sub-periods of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals, meaning the control intervals must be shorter than scheduling intervals), and wherein the plurality of control objects of the boiler are controlled by a same variation for each of the plurality of sub-periods of time (Configuration as a same variation, [0057] configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may prevent undesirably frequent changes of configuration (e.g. frequent switching of a boiler), which may shorten the lifetime of the boiler or other devices” and using a same variation to control at sub-periods of times means optimization for shorter time intervals. 


Regarding claim 16, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, wherein the operation data includes measurements received from sensor installed in the currently operating boiler, or control values that can be monitored by the boiler control system, the measurements respectively indicating (page 7 lines 33-37, sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical property information of the fluid inside the boiler, which are necessary for calculating the optimal combustion structure) wherein the operation data includes a… command value, and an instantaneous value (page 3 line 35 obtain the control variables to be controlled and the control variable target values, page 3 lines 27-31 The control variables such as NOx, CO, heat rate, and steam temperature are influenced not only by combustion but also by external environmental variables such as atmospheric temperature And it is not easy to set the optimum operating conditions because these control variables have correlation between variables rather than independent influence factors).

Wang further teaches wherein the operation data includes measurements received from sensors installed in the currently operating boiler, or control values that can be monitored by the boiler control system, the measurements respectively indicating a power generation output ([0030] the operating data of the boiler based on which the model selector selects the model may be a load of the boiler, the load of the boiler refers to the power output of the boiler, [0043] operating data of the boiler which comprise a load of the boiler), and Page 3 of 13Application No. 16/566,877 wherein the state data includes values that respectively indicate a fluctuation in a boiler output, a fuel fluctuation, and a temperature or pressure in each component of the boiler (exhaust parameters as boiler output, [0018] a sensor array for collecting parameters of exhaust, i.e. exhaust parameters of a boiler which indicate combustion status of the boiler, [0040] exhaust parameters, indicating combustion status of a boiler, [0023] the sensor array 11 including the sensors 111 provides a possibility to evaluate the impact of individual actuator 15 and fuel flow on the combustion at different locations in the boiler 10, [0021] The sensor array 11 includes a plurality of sensors 111, which are provided in different positions, and each of the sensors is for measuring one or more exhaust parameters at a position where the sensor is located. The one or more exhaust parameters may be O2 concentration, CO concentration, NOx concentration, temperature)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the 

Regarding claim 17, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, further comprising using an artificial neural network to create the boiler combustion model to be used in the combustion optimization operation for the boiler (Won, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation, page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).

Regarding claim 19, A non-transitory computer-readable storage medium storing instructions of executing a method of controlling an operation of a boiler (Won, page 6 lines 3-4 the memory is a configuration capable of storing data, and may store information input through the interface unit and information calculated by the processor), the method comprising: checking a current operating state of the boiler by collecting operation data and state data of the boiler while under operation (Won page 4 lines 14-16 boiler combustion control system including an interface unit for receiving physical property information or state information of a boiler, page 7 lines 33-36 sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical ; performing a combustion optimization operation for the boiler using a boiler combustion model to calculate an optimum control value for a plurality of control objects of the boiler (page 6 lines 10-11 optimization module for analyzing characteristics of the boiler and calculation module for calculating the optimal combustion structure by applying characteristics analyzed in the steady state for calculating the optimal combustion structure by applying characteristics analyzed in the steady state optimization module and the dynamic characteristic optimization module to a neural network combustion model).

Won does not teach determining, based on the collected data whether to perform a combustion optimization operation for the boiler the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an adjustment of a damper angle of each of a plurality of dampers installed in the boiler; updating the optimum control value for a preset period of time; and controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Wang teaches determining, based on the collected data whether to perform a combustion optimization operation for the boiler ([0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler) an adjustment of a damper angle of each of a plurality of dampers installed in the boiler ([0046] The optimized model input variable may be damper openings, yaw angles of air inlets, or a combination thereof. The optimized model input variable may result in optimal exhaust parameters in theory, which match the optimization target. Then the actuators 15 are adjusted according to the optimized model input variable, as illustrated in step 29.)

The combination of Won, and Wang do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler, updating the optimum control value for a preset period of time; controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time.
Schindler teaches updating the optimum control value for a preset period of time (scheduling interval as preset period of time, [0045] optimizer operates…control actions to specify a set point for each running device from a forecast of building energy demand…this is done for each scheduling interval, [0057] at the beginning of the current scheduling time interval at 315, the configuration is fixed, new set points are applied. In one embodiment, the configuration is not changed in any control step of the scheduling interval unless a new schedule is recomputed); controlling the plurality of control objects of the boiler according to the optimum control value for a plurality of sub-periods of time each shorter than the preset period of time (control intervals as sub-period of time, [0144] the method includes dividing a utility plant scheduling interval into several control intervals). (i.e. the control intervals must be shorter than scheduling intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Schindler to include a preset period of time. One of ordinary skill in the art would be motivated to do so because as stated by Schindler [0030] “optimizing on longer time intervals may 
The combination of Won, Wang, and Schindler do not teach the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler.
Jun teaches the plurality of control objects including control of an amount of coal that is fed from a coal feeder to a combustion chamber of the boiler (page 7 lines 43-46, The control unit 50 can adjust the amount of coal to be supplied to the fuel supply unit 17 by the transfer unit 22 by transferring the drive instruction to the motor 23 of the coal feeder 20, for example. The control unit 50 can control the flow rate and temperature of the carrier gas by transmitting the opening degree instruction to the blower unit 30 to control the opening degree of the hot gas damper 30c and the cold gas damper 30d.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Won, Wang, and Schindler to incorporate the teachings of Jun to include the ability to control an amount of coal that is fed. One of ordinary skill in the art would be motivated to do so to more efficiently use the coal in order to optimize the system.



Claims 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), Jun et al. (WO2020105629A1, herein Jun), and Wu et al. (CN106446419A, a machine translation is being used for mapping, herein Wu).

Regarding claim 9, the combination of Won, Wang, Schindler, and Jun teach the system according to claim 8, wherein the CPU is further configured to execute a program step of (Won, page 7 lines 23-24 the interface further includes an input/output module for processing input/output data to/from the boiler, page 6 lines 35-38 NN combustion model applicable to a boiler is generated using actual input/ output data of the boiler or input/output data obtained through simulation).
The combination of Won, Wang, Schindler, and Jun does not teach creating an arbitrary boiler combustion model by filtering data required for the boiler combustion mode.
Wu teaches creating an arbitrary boiler combustion model by filtering data required for the boiler combustion mode ( page 4 lines 39-40 Model is modeled based on the sampled data involving normalized through low pass filtered, obtains the network model of coal burning boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun teach to incorporate the teachings of Wu to include a filter data. One of ordinary skill in the art would be motivated to do so because it allows the data to be better analyzed and accurate by selecting specific data such as exclude outliers for a model.

Regarding claim 18, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 17, 
The combination of Won, Wang, Schindler, and Jun do not teach further comprising filtering data required in creating the boiler combustion model.
Wu teaches further comprising filtering data required in creating the boiler combustion model ( page 4 lines 39-40 Model is modeled based on the sampled data involving normalized through low pass filtered, obtains the network model of coal burning boiler).
.

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Won (KR20160104481, a machine translation is being used for mapping, herein Won) in view of Wang et al. (US20160091203A1, herein Wang), in further view of Schindler (US20160109895A1), Jun et al. (WO2020105629A1, herein Jun), Wu et al. (CN106446419A, a machine translation is being used for mapping, herein Wu), and Braier (US20190107293A1).

Regarding claim 6 the combination of Won, Wang, Schindler, and Jun teach the system according to claim 1,  includes determining whether a power plant including the boiler is stabilized (Won page 4 lines 20-24A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of the boiler using the physical property information and the state information received at the interface), by considering an integrity of the system and an integrity of respective modules in the boiler, wherein the considering the integrity of the system includes considering an operating state of hardware, a system resource status, and a communication environment, and wherein the considering the integrity of respective modules in the boiler system includes considering an existence of the boiler combustion model (Won page 4 lines 20-25 A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of 
Wang further teaches wherein determining whether to perform the combustion optimization operation (Wang [0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to determine if combustion optimization is needed for the boiler. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary and by having an output controller the optimization can actually be implemented. 

and otherwise determining that the power plant is not stabilized ([0125] boilers operation is not steady due to the process that minimizes the costs as indicated at 750. Balance is kept, and inefficient boiler 1 may decrease its output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include determining that the power plant Is not stabilized. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary.
The combination of Won, Wang, Schindler, and Jun do not teach … considering an operating state of software.
Braier teaches  considering an operating state of software ([0139] automatically updating system control software according to results of said step of determining an efficiency of said heaters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Braier to include considering whether the software needs to be updated. One of ordinary skill in the art would be motivated to do this to make sure the software is up to date to get more accurate results for optimization. 


Regarding claim 15, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, includes determining whether a power plant including the boiler is stabilized (page 4 lines 20-24A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of the boiler using the physical property information and the state information , by considering an integrity of the system and an integrity of respective modules in the boiler, wherein the considering the integrity of the system includes considering an operating state of hardware, a system resource status, and a communication environment, and wherein the considering the integrity of respective modules in the boiler system includes considering … an existence of the boiler combustion model (Won page 4 lines 20-25 A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of the boiler using the physical property information and the state information received at the interface, The characteristics analyzed in the optimization module are NN (Neural Network) combustion model to calculate the optimal combustion structure, page 7 lines 34-40 The present embodiment may further include a sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical property information of the fluid inside the boiler, which are necessary for calculating the optimal combustion structure. The sensor includes a communication module and may transmit information sensed by the communication module to the processor, and may transmit and receive information via the interface. , page 6 lines 36-40 an NN combustion model applicable to a boiler is generated using actual input / output data (physical property information, state information) of the boiler or input / output data obtained through simulation).

Wang further teaches wherein the determining whether to perform the combustion optimization operation (Wang [0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler).


Schindler further teaches and otherwise determining that the power plant is not stabilized ([0125] boilers operation is not steady due to the process that minimizes the costs as indicated at 750. Balance is kept, and inefficient boiler 1 may decrease its output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include determining that the power plant Is not stabilized. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary.
The combination of Won, Wang, Schindler, and Jun do not teach … considering an operating state of software.
Braier teaches  considering an operating state of software ([0139] automatically updating system control software according to results of said step of determining an efficiency of said heaters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Braier to include considering whether the software needs to be updated. One of ordinary skill in the art would be motivated to do this to make sure the software is up to date to get more accurate results for optimization. 

Regarding claim 20, the combination of Won, Wang, Schindler, and Jun teach the method according to claim 10, includes determining whether a power plant including the boiler is stabilized (page 4 lines 20-24A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of the boiler using the physical property information and the state information received at the interface), wherein the considering the integrity of the system and an integrity of respective modules in the boiler, wherein the considering the integrity of the system includes considering an operating state of hardware, a system resource status, and a communication environment, and wherein the considering the integrity of respective modules in the boiler system includes … an existence of the boiler combustion model (Won page 4 lines 20-25 A steady state optimization module for analyzing the characteristics of the boiler in a steady state using the information, a dynamic characteristic optimization module for analyzing the dynamic characteristics of the boiler using the physical property information and the state information received at the interface, The characteristics analyzed in the optimization module are NN (Neural Network) combustion model to calculate the optimal combustion structure, page 7 lines 34-40 The present embodiment may further include a sensor for measuring status information of the boiler and physical property information of the fluid present in the boiler. The sensor is installed to the inside / outside of the boiler to measure the state information of the boiler and the physical property information of the uid inside the boiler, which are necessary for calculating the optimal combustion structure. The sensor includes a communication module and may transmit information sensed by the communication module to the processor, and may transmit and receive information via the interface. , page 6 lines 36-40 an NN combustion model applicable to a boiler is generated using actual input / output data (physical property information, state information) of the boiler or input / output data obtained through simulation).

Wang further teaches wherein the determining whether to perform the combustion optimization operation (Wang [0018] sensor array for collecting parameters of exhaust, which indicate combustion status of a boiler; a trigger for determining whether the exhaust parameter of the boiler match the preset optimization target, and an optimization system for optimizing combustion of the boiler).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Wang to include the ability to determine if combustion optimization is needed for the boiler. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary and by having an output controller the optimization can actually be implemented. 

Schindler further teaches and otherwise determining that the power plant is not stabilized ([0125] boilers operation is not steady due to the process that minimizes the costs as indicated at 750. Balance is kept, and inefficient boiler 1 may decrease its output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the further teachings of Schindler to include determining that the power plant Is not stabilized. One of ordinary skill in the art would be motivated to do so because the system would be more effective only providing optimization when necessary.
The combination of Won, Wang, Schindler, and Jun do not teach … considering an operating state of software.
  considering an operating state of software ([0139] automatically updating system control software according to results of said step of determining an efficiency of said heaters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Won, Wang, Schindler, and Jun to incorporate the teachings of Braier to include considering whether the software needs to be updated. One of ordinary skill in the art would be motivated to do this to make sure the software is up to date to get more accurate results for optimization. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117